Case 1:19-cr-00229-RLY-DML Document 90 Filed 03/11/21 Page 1 of 1 PageID #: 337


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 1:19-cr-00229-RLY-DML
                                                 )
 MAHDE DANNON,                                   ) -01
                                                 )
                            Defendant.           )

                          Courtroom Minutes for March 11, 2021
                         Before the Hon. Richard L. Young, Judge

       Comes now the government by AUSA Matt Rinka and Paul Casey, the defendant
 appears in person and by FCD counsel Bill Dazey, for the change of plea hearing of the
 defendant.

       The court determines the defendant is not under the influence of alcohol or drugs.

      The court reads the Indictment and advises the defendant of his rights and the
 maximum and minimum penalties.

        The parties submit a stipulated factual basis for the plea. The defendant pleads
 guilty. The court finds the defendant fully competent and capable of entering an
 informed plea and now adjudges the defendant guilty.

       Sentencing is set for JULY 8, 2021 at 9:00 a.m.

       The defendant is remanded to the custody of the U.S. Marshal.


 Copies: All counsel of record
